643 F.2d 348
Delores NORWOOD, etc. et al., Plaintiffs-Appellees,v.D. L. HARRISON, Sr. et al., Defendants-Appellants.
No. 79-2393

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Unit A
April 24, 1981.
Appeal from the United States District Court for the Northern District of Mississippi; William C. Keady, Judge.
Peter M. Stockett, Jr., Asst. Atty. Gen. of Miss., Jackson, Miss., for defendants-appellants.
Bill Lann Lee, Jack Greenberg, New York City, for plaintiffs-appellees.
Before BROWN, POLITZ and TATE, Circuit Judges.
PER CURIAM:


1
This appeal presents issues essentially identical to those resolved by this Court in Gates v. Collier, 616 F.2d 1268 (5th Cir. 1980), on petition for rehearing, 636 F.2d 942, rehearing en banc denied, 641 F.2d 403 (1981).  On the strength of Gates, the Order of the District Court, as amended, is affirmed in all respects.


2
AFFIRMED.